                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION

 ALTAMAHA RIVERKEEPER, ONE
 HUNDRED MILES, SURFRIDER
 FOUNDATION, and CENTER FOR A
 SUSTAINABLE COAST, INC.,
         Plaintiffs,
                                                              CIVIL ACTION NO.
  v.                                                        4:18-cv-00251-JRH-CLR

 THE UNITED STATES ARMY CORPS OF
 ENGINEERS, et al.,
         Defendants,
  and
 SEA ISLAND ACQUISITION, LLC,
         Intervenor Defendant.

        CONSENT MOTION TO FILE JOINT PROPOSED SCHEDULING ORDER


        COME NOW the Parties in the above-referenced action, and pursuant to this Court’s

Order of September 13, 2019, file this Joint Proposed Scheduling Order as follows:

                           PROPOSED SCHEDULING ORDER

 December 6, 2019                                Federal Defendants to lodge the
                                                 administrative record for the permit
                                                 modification.
 January 6, 2020                                 Plaintiffs and Sea Island Acquisition, LLC,
                                                 shall identify and communicate to the Federal
                                                 Defendants any issues regarding
                                                 completeness of the record and/or any issues
                                                 regarding the admission of extra record
                                                 evidence. The Parties will attempt to
                                                 negotiate a resolution should a dispute arise.
 January 31, 2020                                Deadline for parties to file motion regarding the
                                                 completeness of the record and/or admission of
                                                 extra record evidence. If no such motions are
                                                  filed, any challenges regarding the record will
                                                  be deemed waived.1
 February 28, 2020                                If no motions either challenging the
                                                  completeness of the administrative record or
                                                  seeking the admission of extra record
                                                  evidence are pending, Plaintiffs’ separate
                                                  Motions for Summary Judgment are due.
 April 3, 2020                                    Defendants’ separate Oppositions to
                                                  Summary Judgments and Cross-Motions for
                                                  Summary Judgment are due.
 April 24, 2020                                   Plaintiffs’ separate Oppositions to Cross-
                                                  Motions for Summary Judgment and Reply to
                                                  Defendants’ Oppositions Briefs are due.
 May 8, 2020                                      Defendants’ separate Replies in support of
                                                  their Motions for Summary Judgment are due.

        The Parties agree with the proposed schedule set forth above and respectfully request that

the Court enter the Proposed Scheduling Order, which has been submitted pursuant to this Court’s

Order dated September 13, 2019.

        Respectfully submitted, this 31st day of October, 2019.


                                              /s/ William W. Sapp, Esq._______
                                             WILLIAM W. SAPP
                                             MEGAN HINKLE HUYNH
                                             BOB SHERRIER
                                             Ten 10th St. NW, Suite 1050
                                             Atlanta, Georgia 30309
                                             (404) 521-9900
                                             bsapp@selcga.org
                                             mhuynh@selcga.org
                                             bsherrier@selcga.org



    1
        Should the Plaintiffs or Defendant-Intervenor file any motions regarding the completeness
of the record and/or for admission of extra record evidence, the response and replies will be due
according to timelines for motions established by the local rules.

        Plaintiffs object to this language and do not agree to waive challenges to the record if
additional issues are discovered, which issues were not previously known, that raise questions as
to the completeness of the record.
                                        Attorneys for Plaintiffs Altamaha Riverkeeper, One
                                        Hundred Miles, and Surfrider Foundation

                                         /s/ Kasey Sturm, Esq._______
                                        KIMBERLY [KASEY] A. STURM
                                        Weissman PC
                                        One Alliance Center, 4th Floor
                                        3500 Lenox Road
                                        Atlanta, Georgia
                                        (404) 926-4600
                                        kaseys@weissman.law

                                        Attorney for Plaintiff Center for a Sustainable
                                        Coast, Inc.


                                        JEAN E. WILLIAMS
                                        DEPUTY ASSISTANT ATTORNEY GENERAL

                                         /s/ Dedra S. Curteman, Esq._____
                                        DEDRA S. CURTEMAN
                                        MARTHA C. MANN
                                        HUBERT T. LEE
Of Counsel                              MARK ARTHUR BROWN
JOHN E. BALLARD                         United States Department of Justice
Assistant District Counsel              Environment and Natural Resources Division
United States Army Corps of Engineers   P.O. Box 7611, Washington D.C. 20044
                                        (202) 305-0446 (Curteman)
MADELINE CROCKER                        (202) 514-2664 (Mann)
Assistant District Counsel              Dedra.curteman@usdoj.gov
United States Army Corps of Engineers   Martha.mann@usdoj.gov
                                        Hubert.lee@usdoj.gov
MELANIE L. CASNER                       Mark.brown@usdoj.gov
Assistant Counsel
                                        BOBBY L. CHRISTINE
                                        UNITED STATES ATTORNEY

                                         /s/ Bradford C. Patrick, Esq._____
                                        BRADFORD C. PATRICK
                                        Assistant United States Attorney
                                        South Carolina Bar No. 102092
                                        U.S. Attorney’s Office
                                        Post Office Box 8970
                                        Savannah, Georgia 31412
                                        (912) 652-4422
                                        Bradford.patrick@usdoj.gov
Counsel for the U.S. Army Corps of Engineers,
Lieutenant General Todd T. Semonite. Colonel
Daniel Hibner, and Tunis McElwain

 /s/ James B. Durham, Esq.
JAMES B. DURHAM
STEPHANIE R. AMIOTTE
3528 Darien Highway, Suite 300
Brunswick, Georgia 31525
Phone: (912) 554-0093
Fax: (912) 554-1973
Email: jdurham@hallboothsmith.com
       SAmiotte@hallboothsmith.com

 /s/ Patricia T. Barmeyer, Esq.____
PATRICIA T. BARMEYER
RANDY J. BUTTERFIELD
1180 Peachtree Street NE
Atlanta, Georgia 30309-3521
Phone: (404) 572-4600
Fax: (404) 572-5137
Email: pbarmeyer@kslaw.com
       rbutterfield@kslaw.com

Attorneys for Defendant-Intervenors
